Applicants’ amendment is not being entered because the proposed phrase “non-crosslinkable” raises the issue of new matter and/or indefiniteness.  The specification does not support this term.  It is not found in the specification such that this raises an issue of new matter.  Note that there is a difference to not being crosslinked and not being able to be crosslinked (i.e. crosslinkable).  It also raises the issue of indefiniteness as it is unclear what conditions are assumed for the polymer chains to be non-crosslink-able.  Note for instance that even a polydimethylsiloxane which has no conventional crosslinking groups is crosslinkable under certain conditions.  

The arguments and proposed amendments do not overcome the rejection of claim 31.  Applicants have proposed two amendments to this claim in an effort to over-come this rejection but neither is acceptable.  Applicants rely on documents that are not part of the specification (either the specification per se or incorporated by reference) for their proposed amendments such that these formulas would be considered to be new matter.  The Examiner proposed a simple and clear amendment that would overcome this rejection in the previous office action.  Rather than rework the formula to include new values (such as the new ‘n’ and ‘x’ values in the amendment proposed 4/9/21) the Examiner considers this to be a typographical error in which the subscript “2” can simply be removed from H2O.  Any other amendment which would not appear to reflect a simple typographical error must be supported by the specification.

Applicants state that it is technically incorrect to assume that the reaction of any polymer bearing the alkoxysilyl group to result in the formulation of a silsesquioxane any alkoxysilyl group will result in a silsesquioxane but it is accurate to state that the condensation reaction of any trialkoxysilane will result in a silsesquioxane core.  A silsesquioxane is a single Si atom with 3 oxygen atoms attached.  From Wikipedia:
A silsesquioxane is an organosilicon compound with the chemical formula [RSiO3/2]n.  Further definitions of silsesquioxane are readily available.  It would be redundant for the Examiner to provide them all.
	Applicants’ discussion of “Polymer architecture has nothing to do with the term silsesquioxane.  It refers to the term hyperbranched but the Examiner notes that the hyperbranched polymer in the claims is fully defined by the structure indicated therein.

The Examiner believes that the diagrams shown on page 23/30 are quite helpful in explaining the point of the rejection over Yano et al. The Examiner completely agrees with applicants’ statement that one alkoxysilyl group attached to an organic polymer is capable of forming a hyperbranched structure without crosslinks (and when that alkoxysilyl group is a trialkoxysilyl group a silsesquioxane core will be formed).  That is, the structure shown on the top of page 23/30 has one alkoxy group attached to an organic backbone and forms the hyperbranched structure without crosslinks as claimed. This structure is described in Yano et al.!  The teachings in Yano et al. are replete with mentions of a trialkoxysilane functional polymer.  See paragraph 41 and that “n” can be 3 in para 36.  Furthermore, there can only be 1 such alkoxysilyl group attached to the backbone in Yano et al.  See paragraph 72 which refers to ONE (emphasis added) reactive silyl group multiple times.  Note particularly the end of paragraph 72 which 
	Applicants refer to Yano et al. when n=2 but fail to refer to n=3, which is a specific embodiment therein and is the anticipatory embodiment.  
	The Examiner disagrees with applicants’ statement near the bottom of page 23/30 that “when n is greater than 1 organic polymer (A) cannot form the hyperbranched silsesquioxane core polymers” of this application.  This is false.  In fact “n” must be 3 to form a silsesquioxane core.  The Examiner believes that applicants mean that there cannot be more than one Si atom attached to the polymer backbone (which is also a specifically disclosed embodiment in Yano et al).  
	Reference to paragraph 71 does not help applicants’ position.  Paragraph 71 specifically refers to the number of reactive silyl group as being from 1 to 6.  This range specifically includes and thus anticipates the value of 1 which is the exact structure shown that applicants admit forms the hyperbranched structure.  Applicants’ remarks focus on the “most preferably” limitation rather than the entirety of the teachings in paragraph 71 which specifically include and thus anticipate a value of 1. 
	Perhaps applicants are focused on the preferred embodiments in Yano et al. but they are reminded that patentees are in no way limited to or by the preferred embodi-ments.  Thus when there is a teaching of from 1 to 6, more preferably 1.3 to 4, as in paragraph 71 of Yano et al., patentees are in no way limited to a lower limit of 1.3 as they specifically teach and anticipate 1.  

Applicants’ remarks concerning the Song et al. reference have been considered but are not persuasive.  Note that the claims under examination require that the polymer chains are free of crosslinking.  This is specifically shown by Song et al.  This does not exclude groups that have the ability to crosslink at some point.  These arguments appear to be directed to the (unentered) amendment that the polymer chains not be crosslinkable.  These arguments do not reflect the current claim language.




/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Mgm
2/22/22